IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BOROUGH OF BELLEVUE                         :   No. 152 WAL 2020
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal from
                                            :   the Order of the Commonwealth
                                            :   Court
LOIS J. MORTIMER, WITH NOTICE TO            :
HEIRS AND ASSIGNS, AND THOMAS J.            :
MORTIMER                                    :
                                            :
                                            :
PETITION OF: THOMAS J. MORTIMER             :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.